In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-2025V
                                       Filed: July 27, 2020


    * * * * * * * * * * * * *                  *    *
    STEPHANIE MYERS,                                *      UNPUBLISHED
                                                    *
                 Petitioner,                        *
    v.                                              *      Order Concluding Proceedings; Influenza
                                                    *      (“Flu”) Vaccine; Peripheral Neuropathy
    SECRETARY OF HEALTH                             *
    AND HUMAN SERVICES,                             *
                                                    *
             Respondent.                            *
    * * * * * * * * * * * * *                  *    *

Antoinette O’Neill, Esq., Parlatore Law Group, Washington, DC, for petitioner.
Christine Becer, Esq., US Department of Justice, Washington, DC, for respondent.

                            ORDER CONCLUDING PROCEEDINGS1

Roth, Special Master:

       On July 24, 2020, petitioner filed a Notice of Voluntary Dismissal in the above-captioned
case. ECF No. 43. Accordingly, pursuant to Vaccine Rule 21(a), the above-captioned case is
hereby dismissed without prejudice. The Clerk of Court is hereby instructed that a judgment
shall not enter in the instant case pursuant to Vaccine Rule 21(a).

         IT IS SO ORDERED.

                                                           s/ Mindy Michaels Roth
                                                           Mindy Michaels Roth
                                                           Special Master



1
  Although this Order has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Order
will be available to anyone with access to the internet. However, the parties may object to the Order’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Order will be available to the public. Id.